EXHIBIT 16.1 Borgers & Cutler CPA’s PLLC www.DenverAudit.com Quality Audits & Tax March 8, 2013 United States Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Franchise Holdings International, Inc. On March 5, 2013 my appointment as auditor for Franchise Holdings International, Inc. ceased. I have read Franchise Holdings International, Inc.’s statements included under Item 4.01 of its Form 8-K dated March 5, 2013 and agree with such statements, insofar as they apply to me. Very truly yours, Borgers & Cutler CPA’s PLLC Certified Public Accountants Denver, CO
